Opinion issued February 12, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00516-CV
                           ———————————
 CITY OF PINEY POINT VILLAGE, TEXAS AND LEE BUTLER IN HIS
   OFFICIAL CAPACITY AS MAYOR OF PINEY POINT VILLAGE,
                      TEXAS, Appellants
                                       V.
      THE CITY OF HUNTERS CREEK VILLAGE, TEXAS, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                     Trial Court Cause No. 1010490


                         MEMORANDUM OPINION

      Appellants, the City of Piney Point Village, Texas and Lee Butler in his

official capacity as mayor of Piney Point Village, Texas, have filed an unopposed

motion to dismiss the appeal. No opinion has issued. Accordingly, we grant the
motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all

other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2